— Orders, Supreme Court, New York County, entered May 6, 1975 and May 13, 1975, inter alia, striking the action from the calendar and denying, in part, defendant Zwicker Electrical Co., Inc.’s, request for discovery and inspection, unanimously affirmed, without costs and without disbursements. We agree with Special Term that the instant declaratory judgment action is not ready for trial and that the requested disclosure of the disputed items was properly denied as overbroad and requiring plaintiff to reveal information obtained in connection with its defense of defendant George A. Fuller Co., Inc., in violation of its duty to said insured. Concur — Murphy, J. P., Lupiano, Capozzoli and Lane, JJ.